Title: William Thornton to Thomas Jefferson, 9 June 1816
From: Thornton, William
To: Jefferson, Thomas


          
            Dear sir
            City of Washington 9th June 1816.—
          
          I have received your very friendly Letter, & I really feel ashamed at putting you to the necessity of writing for the Paintings you were so kind as to lend me to copy;—but still more so to offer any apology for not immediately sending them: however I must do it, for they are yet here. The Head by Stewart I really think one of the finest I ever saw, & having commenced it, I was in hopes of finishing it before the departure of the President & his Lady, & of sending it by them or Mr Todd, but my public Duties are so oppressive in consequence of the long sickness and inability of my Clerk to render me any aid that I have not finished it, and after keeping it so long I should
			 feel like a sinner for leaving the work undone, and I mean to dedicate every spare moment to it till I make it worthy of the original if possible.—I should be very sorry to delay the work of Mr Delaplaine: but in his return if he will favor me with his Company he can make a Copy of it here before it be sent back, and examine mine. I hope  to be able to get it modelled hereafter, & it is therefore necessary to equal the original if possible. I shall afterwards seek for such an opportunity of sending them as will ensure their
			 safety.—
          We had not the pleasure of seeing your charming & accomplished Grand Daughter in her return.—I know that she had made several Conquests before she left Washington, & if she keep a list of the dying & wounded I query whether she will not  soon equal Genl Jackson’s.—She is very much admired, & very much beloved—she could not be otherwise, being handsome, accomplished & very amiable.—
          
            I am, dear Sir, with the highest respect, consideration, & esteem Yours very sincerely &c
            William Thornton—
          
        